The rule is that the declarations of a third person are but hearsay, and not evidence. The person himself ought to be introduced as a witness. There are some exceptions to this rule, but there is nothing to bring the declaration of Bates within the exceptions. They were offered to prove a "transaction," and that the defendant had used "due diligence" in endeavoring to collect a debt, which plaintiff alleged he was bound for, if at all, only as guarantor.
As this error entitles the plaintiff to a new trial, it is not necessary to decide other points raised, as they will probably be avoided on the next trial.
There is error. Venire de novo.
PER CURIAM.                              Venire de novo. *Page 374